Title: To James Madison from an Unidentified Correspondent, 17 August 1814
From: 
To: Madison, James


        
          May it Please your Excellency,
          Boston August 17. 1814.
        
        As it appears you are wholly insensible of what is doing here, or intirely disregard the consequences of having such immense quantities of British goods brought into market, even under the eyes of the Custom House officers, and their Deputy’s who disregard there oaths, and are bribed to hold there tongues, and be out of the way—do you not know the effects—that it dreans the vaults of all the Specie to be given to the enemy to enable them the more effectually to distress us—that little or no Specie is brought into the country—and the banks are afraid to discount—an incalculable and awful distress awaits us unless it is made Death to trade with the enemy in any shape: it is the policy of the enemy to get away our money, which is the only means of defence under God, and to glut our markets with Goods to distress our Manufactories and crush them.
        If you wish to have a Speedy end, to the War and an honourable peace, have the whole community suffer alike, and not let us see so many of our merchants carrying on a proffitable trade—while so many who have espoused your cause, languish and die—it is from this the coals of party-strife are blown.
        To see so many English-Goods advertised in the Boston Papers & 870 packages in New York and 70 waggon loads arrived in Albany from Canady &c &c—does it not prove that some never had better times. The people will never be united in this part of the Country unless this thing is done

away—when we all suffer alike, we shall then be agreed—to support you and your measures.
        
          A friend to his Country
          turn over
        
        
          P.S. See a New York paper of the 13—that 100 Waggon loads of B[r]itish goods, had passed through Troy—and the roads north of this, full of teams so loaded from Canada—for this goes our Specie, and down goes the loan. The Merchants can make more in purchasing these goods—and more certain proffits then by subscribing to the loan.
          If you dont stop such gross abuses, I hope that you, and the Majority of Congress will be hanged in Jibets.
        
      